Davis, J. (dissenting).
I dissent and vote to reverse and dismiss the complaint. We consider here only whether the statute abolishing the cause of action for alienation of affections and criminal conversation was within the constitutional powers of the Legislature. It must stand on the basis of the proper exercise of the police power, or not at all. If the statute is arbitrary, capricious or unreasonable, it is void. The Legislature has found *331that such actions are in the main founded on fraud, and brought collusively for the purpose of oppression and extortion. General knowledge and public opinion support this view. It is for the Legislature primarily to determine the public policy of the State. It may limit or abolish property rights in the public interests and public welfare. The act is not arbitrary or unreasonable. The police power properly exercised is above constitutional inhibitions.